Bartlett, J.
It is within the power of the court by special order to allow depositions, taken in another suit between the same parties, tobe read at the hearing of a cause in equity. 3 Greenl. Ev. secs. 326, 341; Nevil v. Johnson, 2 Vernon 447; 2 Dan. Ch. Pr. 1011; 2 Chitt. Eq. Dig. 990. The subject matter of this cause is the same as that in a suit of law brought by French against TV. & E. Leviston, which is still pending. In that cause the present plaintiffs had taken the depositions of John Field, John Osborn and Hiram IV. French, and the present defendant had appeared at the caption. The plaintiffs now move for leave to use those depositions in this cause. The subject matter of the two causes is the same, the same claims are in question, the parties are the same, and the present defendant had full opportunity to cross examine the witnesses; and we think that under the circumstances the motion should be granted. The defendant may, if he desires, take the further depositions of these witnesses.